Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 19 January 2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 22 September 2021 has been withdrawn. 
Applicant's arguments filed 19 January 2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are directed to a specific method of innovative cross network authentication technology. The Examiner disagrees and does not find the Applicant’s conclusory statement persuasive. Applicant is encouraged to particularly respond to the 101 rejection and review the Patent Eligibility guidelines. 	Applicant argues the claims recite additional elements that reflect a substantial improvement in the functioning of cross network authentication technology and further describes the improvements on pages 18-19. The Examiner disagrees because the additional elements present in the current claims are foreign application server, a mobile device, and a foreign application, which is markedly different from the specific improvements argued by the Applicant. The claims must reflect the improvement in computer technology and the current claims do not in the reflect those specific improvements as to prong two of Step 2A. 	Applicant further argues the claims contain additional elements that amount to significantly more than the abstract idea, but as previously stated above, the claims do not reflect the arguments presented by the Applicant. The additional elements are identified as foreign application server, a mobile device, and a foreign application, which is not the same as the additional elements presented by the Applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) a method of authenticating a mobile device at a foreign zone by its home telecom carrier associated with the mobile device through the steps of establishing a voice or data transmission connection between the mobile device and the home telecom carrier, identifying the home telecom carrier of the mobile device by checking a global IP address of the home telecom carrier, and receiving a subscriber authentication token from the home telecom carrier after the home telecom carrier is identified. The claim recites a method to authenticate a user that falls into the abstract idea grouping of certain methods of human activity, specifically a commercial or legal interaction in the form of sales activities or behaviors and business relations as well as a fundamental economic practice, because authentication is a longstanding practice in the financial industry as well as many other areas. 	Prong Two of Step 2A: This judicial exception is not integrated into a practical application because the additional elements are not indicative of integration. The additional elements are a foreign application server, a mobile device, and a foreign application. The additional elements are similar to generally linking the abstract idea to a particular technological environment (MPEP 2106.05(h)) and merely using the computer as a tool to implement the abstract idea (MPEP 2106.05(f)). The computer components are recited at a high level of generality to be considered mere tools with apply it language and the claims, as well as the specification, do not define the relative terms of home and foreign other than “outside of their home telecom carrier’s mobile network zone” on page 3 of the specification. 	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level of generality such that they are being used as tools to implement the abstract idea (MPEP 2106.05(f)) and do not meaningfully limit the abstract idea. Additionally, generic computer components performing generic computer functions do not meaningfully limit the abstract idea of the claim, see MPEP 2106.05(d) such as sending, receiving, processing, and storing data and transmitting information over a network. Viewing the limitations as an ordered combination does not add anything further that looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claim is not patent eligible.
Dependent claims 2-16 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim and do not contain additional elements that integrate the recited concept into a practical application. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeng US 10,902,405 ‘Transient Mobile wallets’	Staib US 2005/0222961	Seif WO 2008/026047
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863.  The examiner can normally be reached on M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692